CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
December 6, 2016, by and between Precious Investments, Inc., a Nevada
corporation (hereinafter referred to as the “Company”) and Kashif Khan and
Karrah, Inc., a consultants operating out of Toronto, Canada (hereinafter
collectively referred to as the “Consultant”).

 

RECITALS

 

WHEREAS, Consultant has certain experience and contacts pertaining to marketing
and selling colored diamonds;

 

WHEREAS, the Company wishes to engage the services of the Consultant as an
advisor and sales agent to assist the Company in offering the Company’s existing
colored diamond inventory to its existing and prospective clients and;

 

WHEREAS, the Company has agreed to provide Consultant with a revenue share
agreement according to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Agreement and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.      CONSULTING SERVICES

 

Consultant shall act as a non-exclusive advisor and sales agent in assisting
Company in its marketing and sales of the Company’s colored diamond inventory on
an international basis and domestically (the "Consulting Services"). Consultant
hereby agrees to utilize its best efforts in performing the Consulting Services.
As part of the Consulting Services, Consultant will provide the Company with
certain skills, contacts, and resources that the Consultant has developed or has
access to with the intent that these services shall either directly or
indirectly create or generate revenues for the Company. Further, Consultant
shall introduce potential business opportunities and projects to the Company.

 

2.      TERM OF AGREEMENT

 

This Agreement shall be in full force and effect commencing upon the date hereof
and concluding at the close of business on the same date in twelve months
("Termination Date"). After the Termination Date, this Agreement shall
automatically renew on a month-to-month basis unless either party elects to
terminate that Agreement by giving notice in writing within 30 days of the
Termination Date. Either party hereto shall have the right to terminate this
Agreement without notice in the event of the death, bankruptcy, insolvency, or
assignment for the benefit of creditors of the other party. Consultant shall
have the right to terminate this Agreement if Company fails to comply with any
of the material terms of this Agreement, including without limitation its
responsibilities for fees as set forth in this Agreement, and such failure
continues un-remedied for a period of thirty (30) days after written notice to
the Company by Consultant. The Company shall have the right to terminate this
Agreement upon delivery to Consultant of notice setting forth with specificity
facts comprising a material breach of this Agreement by Consultant. Consultant
shall have thirty (30) days to remedy such breach.

 



 1 

 

 

3.      TIME DEVOTED BY CONSULTANT

 

It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder.

 

4.      PLACE WHERE SERVICES WILL BE PERFORMED

 

The Consultant will perform most services in accordance with this Agreement at
Company’s offices. In addition, the Consultant will perform services on the
telephone and at such other place(s) as necessary to perform these services in
accordance with this Agreement.

 

5.      COMPENSATION TO CONSULTANT

 

In exchange for the Consulting Services provided by Consultant to Company,
Company shall allow Consultant to retain up to the first $1,500,000 in revenues
generated (the “Initial Revenue Share”). The Initial Revenue Share shall be used
exclusively to pay off that certain promissory note the Company issued to
Karrah, Inc. dated October 28, 2016 in the principal amount of $1,500,000. After
which all revenues generated on a monthly basis will be shared between the
Company with the Company allotted 95% and the Consultant allotted 5% of all
gross revenues received solely from the efforts of Consultant. For greater
certainty, Consultant shall not be entitled to any revenue share from the
Company’s own sales efforts.

 

6.      INDEPENDENT CONTRACTOR

 

Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this Agreement.
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint venturer, agent, officer or employee of Company.

 

7.      CONFIDENTIAL INFORMATION

 

The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing party’s prior written consent. It is hereby agreed that from time
to time Consultant and the Company may designate certain disclosed information
as confidential for purposes of this Agreement. Consultant hereby designates its
contact network and/or any retail brokerage operations identified by Consultant
to Company as Consultant’s confidential information. The Company hereby
designates its contact network and/or any retail brokerage operations identified
by Company to Consultant as Company’s confidential information.

 

8.      COVENANTS OF CONSULTANT

 

Consultant covenants and agrees with the Company that, in performing Consulting
Services Consultant will not publish, circulate or otherwise use any sales
materials, business plans, financial statements, or other sales documentation,
unless otherwise approved by the Company.

 

9.      MISCELLANEOUS

 

(a) ATTORNEYS’ FEES. If either party files any action or brings any proceeding
against the other arising out of this Agreement, then the prevailing party shall
be entitled to reasonable attorneys' fees.

 



 2 

 

 

(b) WAIVER. No waiver by a party of any provision of this Agreement shall be
considered a waiver of any other provision or any subsequent breach of the same
or any other provision. The exercise by a party of any remedy provided in this
Agreement or at law shall not prevent the exercise by that party of any other
remedy provided in this Agreement or at law.

 

(c) ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and no assignment shall be allowed without first obtaining
the written consent of the non-assigning party.

 

(d) SEVERABILITY. In any condition or covenant herein contained is held to be
invalid or void by any court of competent jurisdiction, the same shall be deemed
severable form the remainder of this Agreement and shall in no way effect the
other covenants and conditions contained herein.

 

(e) AMENDMENT. This Agreement may be amended only by a written agreement
executed by all parties hereto.

 

(f) HEADINGS. Titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way define, limit, extend, or describe
the scope of this Agreement or any provision hereof. No provision in this
Agreement is to be interpreted for or against either party because that party or
his legal representative drafted such provision.

 

(g) NOTICE. All written notices, demands, or requests of any kind, which either
party may be required or any desire to serve on the other in connection with
this Agreement, must be served by registered or certified mail, with postage
prepaid and return receipt requested. In lieu of mailing, either party may cause
delivery of such notice, demands and requests to be made by personal service
facsimile transmission, provided that acknowledgment of receipt is made. Notice
shall be deemed given upon personal delivery or receipt of facsimile
transmission, or two (2) days after mailing. All such notices, demands, and
requests shall be delivered as follows:

 

 

If to the Company: ________________________

________________________

________________________

________________________

 

If to the Consultant: ________________________

________________________

________________________

________________________

 

(h) ENTIRE AGREEMENT. This Agreement contains all of the representations,
warranties, and the entire understanding and agreement between the parties.
Correspondence, memoranda, or agreements, whether written or oral, originating
before the date of this Agreement are replaced in total by this Agreement unless
otherwise especially stated.

 

(i) COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The Parties agree that facsimile signatures of this Agreement shall
be deemed a valid and binding execution of this Agreement.

 



 3 

 

 

(j) GOVERNING LAW AND VENUE. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada which would apply if both
parties were residents of Nevada and this Agreement was made and performed in
Nevada. In any legal action involving this Agreement or the parties'
relationship, the parties agree that the exclusive venue for any lawsuit shall
be in the state or federal court located within the County of Clark, Nevada. The
parties agree to submit to the personal jurisdiction of the state and federal
courts located within Clark County, Nevada.

 

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

 

PRECIOUS INVESTMENTS, INC.

 

 

/s/ Michelle Furnari

Name: Michelle Furnari

Title: CEO

 

 

KARRAH, INC.

 

 

/s/ Farrah Khan

Name: Farrah Khan

Title: CEO

 

 

 

/s/ Kashif Khan

KASHIF KHAN

 



 4 

 

